United States Court of Appeals
                     For the First Circuit


No. 06-1810

                           PAUL BARD,

                      Plaintiff, Appellant,

                               v.

   BOSTON SHIPPING ASSOCIATION; INTERNATIONAL LONGSHOREMEN'S
ASSOCIATION PENSION PLAN, a/k/a BSA-ILA Pension Plan, a/k/a BSA-
                         ILA Trust Fund,

                     Defendants, Appellees.


                          ERRATA SHEET

     The opinion of this court issued on December 19, 2006 is
amended as follows:

     On page 16, line 1: Replace the hyphenated word "decision-
maker" with the words "decision maker."

     On page 19, line 9: Replace the word "England" with the
abbreviation "Eng."

     On page 32, line 7 of footnote 20: Replace the word "avowed"
with the word "disavowed."